Memorandum of Understanding

By and Between Mesa Robotics, Inc. and Innova Holdings, Inc.




This Memorandum of Understanding (MOU), dated April 26, 2006 is entered into by
and between Innova Holdings Inc., a Delaware corporation, with its principal
place of business at 15870 Pine Ridge Rd., Ft. Myers, FL 33908, USA, its
subsidiaries, (hereinafter referred to as “Innova Holdings”) and Mesa Robotics,
Inc. an Alabama corporation, with its principal place of business at 9238
Madison Boulevard, Bldg, 2, Ste, 116, Madison, AL 35758, USA (hereinafter
referred to as “Mesa”).


WHEREAS, Innova Holdings is recognized for revolutionary and innovative
engineering, design and manufacture of robotic systems, unmanned systems,
excellence in engineering and technical services, and


WHEREAS, Mesa Robotics is recognized as a leader in the design, development, and
integration of robotic vehicles and robotic vehicle payloads, with a reputation
for excellence in engineering and technical services.


WHEREAS, INNOVA and Mesa are interested in pursuing opportunities for research,
product development, evaluation and sale of robotic and unmanned vehicle
systems.


THEREFORE, the Parties agree to enter into a Memorandum of Understanding for the
purpose of exploring a strategic alliance/collaboration between the companies to
collectively establish and integrate their robotics-related products into the
military, government, Homeland Security and civilian markets.


Exclusivity
Each party agrees to an exclusive arrangement for the joint programs. This
agreement does not restrict either party from pursuing unmanned ground vehicle
technology development activities outside the scope of this agreement
independently or through other associations provided the other party to this
agreement did not make the introduction. If either party makes an introduction
to a third party user or purchaser of technology, the other party shall not
engage in any activity with such third party without the involvement or specific
written approval of the introducing party. Should the developments anticipated
require the use of the other party’s intellectual properties; neither party will
have the right to use such or offer the intellectual property of the other
without the specific written approval of the party owning the technology.


The parties agree to use their best efforts to enter a final definitive
agreement between the parties which agreement shall include but not be limited
to the matters set forth herein. The final agreement will define the scope of
this mutual relationship and establish the specific terms and conditions of the
use of intellectual property by either party. It will include, but will not be
limited to sharing of detailed marketing, sales and intellectual properties and
skill sets in an effort to penetrate jointly the existing Military, Homeland
Security and Commercial markets. Mesa’s pre-existing sales agreements that are
in place on this date will also be addressed in the final agreement.
 
 
 

--------------------------------------------------------------------------------

 


Joint Marketing Activities
Based upon Mesa’s robotic vehicle and vehicle payload design and development
expertise and Innova’s marketing, sales, applications engineering and expertise
in software and controls, Mesa and Innova agree to perform joint marketing
efforts and joint development when desired by both parties, with the intent to
capture present and future joint opportunities in the unmanned ground vehicle
(UGV), unmanned air vehicle (UAV) and unmanned surface ship/vehicle markets.


Proprietary Information 
Mesa and Innova may find it advantageous to exchange proprietary information. If
any proprietary information is exchanged by either party, the use, disclosure
and protection of such shall be in strict accordance with the Non-Disclosure
Agreement (dated April 14, 2006). The termination or expiration of this MOU
shall not impair the continuing effectiveness of the Non Disclosure Agreement.


Additionally, Innova agrees to consider the licensing of its patents and
software for specific field(s) of use in a formal contractual agreement, should
it be established that it benefits both parties in its efforts to market and or
create additional proprietary products. Additional agreements and developments
that are a direct result of this MOU will be drafted and agreed to by the
Parties separately.


Publicity
Mesa and Innova agree that any news releases, public announcements,
advertisements or other publicity released by either party concerning this
relationship, or any proposals made under this relationship will be reviewed and
approved in writing by the other party prior to release.


Expiration
This MOU will expire within 90 days or upon successful establishment of a formal
contractual strategic business arrangement between Mesa and Innova.




Authorized Persons:



Mesa Robotics, Inc. Innova Holdings, Inc.         By: /s/ Don Jones By: /s/
Walter Weisel         Don Jones Walter Weisel   Vice President Chief Executive
Officer   Date: Date:  

    
 
       


     
    
 
 

--------------------------------------------------------------------------------

 
     